DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 10 line 13, “s digital multimedia” should be “a digital multimedia”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #161 seen in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, “the sensing data comprise” should be “the sensing data comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sensing unit” in line 4 of the claim. Applicant acts as his or her own lexicographer to specifically define a term of a claim in which case the term “unit” has been defined by applicant on page 6 lines 22-25 and page 7 line 1 to have no distinct meaning. Therefore, the limitation “sensing unit” is deemed to be indefinite as unit has no meaning. For the purposes of examination, the limitation is interpreted to be simply a plurality of sensors. 
Claims 2-10 are rejected due to their dependence on claim 1 and because they inherit and do not remedy the deficiencies of claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claim 1 recites:
	determines whether or not a posture of a user is changed on the basis of the sensing data; 
	identifies the user and determines a posture of the user on the basis of the statistical sensing data.
The independent claim 11 recites:
	determines whether or not a posture of a user is changed on the basis of the sensing data;
	identifies the user and determines a posture of the user on the basis of the statistical sensing data.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining and identifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 2-10 and 12-20, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-10 and 12-20 recite steps (e.g. identifying, determining and communicating) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, executing, identifying, determining, collecting, acquiring, displaying, generating, storing, communicating, performing, calculating and using merely invoke a computer as a tool.
The data-gathering step (obtaining and acquiring) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, executing, identifying, determining, collecting, acquiring, displaying, generating, storing, communicating, performing, calculating and using.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about posture. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for obtaining, executing, identifying, determining, collecting, acquiring, displaying, generating, storing, communicating, performing, calculating and using. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a plurality of sensors, a sensing unit, at least one processor, an output unit, a display unit, a memory unit, a communication unit and an artificial intelligence server.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited herewith:
 Lane, Nicholas D., et al. "Bewell: A smartphone application to monitor, model and promote wellbeing." 5th international ICST conference on pervasive computing technologies for healthcare. Vol. 10. 2011.
Barsocchi, Paolo, et al. "An unobtrusive sleep monitoring system for the human sleep behaviour understanding." 2016 7th IEEE international conference on cognitive infocommunications (CogInfoCom). IEEE, 2016.
Oh, Sechang, Hyeokjun Kwon, and Vijay K. Varadan. "Wireless remote monitoring system for sleep apnea." Nanosensors, Biosensors, and Info-Tech Sensors and Systems 2011. Vol. 7980. SPIE, 2011.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Etleb (US 20190175100 A1) in view of Nourani (US 20130090571 A1).

With respect to claim 1, Etleb discloses 
An electronic device using artificial intelligence technology (see paragraph 0051, programable computers; and see paragraph 0073, artificial intelligence engine can be used), the electronic device comprising:
a plurality of sensors (see paragraph 0075, plurality of sensors); 
a sensing unit (see paragraph 0075, plurality of sensors) operatively connected to the plurality of sensors; and 
at least one processor (see paragraph 0051, at least one processor) operatively connected to the sensing unit, 
wherein the at least one processor […].
Etleb does not disclose wherein the at least one processor acquires sensing data measured by each of the plurality of sensors via the sensing unit, determines whether or not a posture of a user is changed on the basis of the sensing data, obtains statistical sensing data by statistically processing the sensing data when it is determined that the posture is changed, and identifies the user and determines a posture of the user on the basis of the statistical sensing data.
Nourani teaches a plurality of sensors (see paragraph 0032, pressure sensors arrays; and see Fig. 2, sensors) and acquires sensing data measured by each of the plurality of sensors via the sensing unit (see Fig. 2, sensor data goes to the server for data collection and monitoring; and see Fig. 3, pressure sensor array), determines whether or not a posture of a user is changed on the basis of the sensing data (see paragraph 0035, a time stamped pressure distribution image is constructed to facilitate body part identification and posture detection and classification; and see Fig. 3, pressure image), obtains statistical sensing data by statistically processing the sensing data when it is determined that the posture is changed (see Fig. 2, the sensor data from the server and storage goes to preprocessing and statistical analysis; see Fig. 3 pre-processing), and identifies the user and determines a posture of the user on the basis of the statistical sensing data (see Fig. 2, after pre-processing and statistical analysis, posture detection of a user is done; and see Fig. 3, body posture detection and limb detection of the user is identified [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor disclosed by Etleb with the teachings of Nourani because it would have resulted in the predictable result of determining posture using data collected by sensors (Nourani: see paragraph 0009) to allow for automated posture detection (Nourani: see paragraph 0007).

With respect to claim 2, all limitations of claim 1 apply in which a modified Etleb in view of Nourani further teaches the at least one processor executes at least a portion of instructions of a first trained model to which the artificial intelligence technology is applied to determine the posture of the user (Nourani: see paragraph 0048-0049 and Fig. 4, a training set of images are processed for an algorithm to classify a patient’s posture) and at least a portion of instructions of a second trained model to which the artificial intelligence technology is applied to identify the user (Nourani: see paragraph 0048-0049 and Fig. 4, a pressure image of the user is processed for an algorithm to classify a patient’s limbs), and wherein the at least one processor identifies the user and determines the posture of the user by using the statistical sensing data as input data for the first trained model and the second trained model (see Fig. 2, preprocessing and statistically analysis of sensor data occurs first and then that data is sent to the posture detection processing steps).

With respect to claim 3, all limitations of claim 2 apply in which a modified Etleb in view of Nourani further teaches the sensing unit periodically acquires the sensing data from each of the plurality of sensors at a first time interval (Nourani: see paragraph 0047, model is based on pressure data for a time interval reported by all sensors in a particular area; and see Fig. 9, the data is recorded over a period of time), and wherein the at least one processor determines that the posture is changed when a difference between a value of the sensing data measured in a current period and a value of the sensing unit measured in a previous period from each of at least a portion of the plurality of sensors is equal to or greater than a first threshold value (Nourani: see paragraph 0071, posture classification results in limb detection and mobility of patient being captured and pictured for any time span of interest by reporting the exact average and maximum time between turns; and see paragraph 0090, threshold levels are set depending on the user; and see paragraph 0047, the maximum average pressure is used to formulate the stress recovery threshold) .

With respect to claim 4, all limitations of claim 3 apply in which a modified Etleb in view of Nourani further teaches the number of the at least a portion of the plurality of sensors is equal to or more than half a total number of the plurality of sensors (Nourani: see paragraph 0094 and Fig. 14A, the sensors that denote a color show a patient has been in that spot for a longer duration of time as compared to the larger number of sensors in total for example 2048), and wherein the first threshold value is ⅕ times a maximum value that can be measured as the sensing data (Nourani: see paragraph 0047, the maximum average pressure is used to formulate the stress recovery threshold; and see paragraph 0090, the first threshold value corresponds to reddened regions which as seen in Fig. 14A is less than 1/5 times the maximum).

With respect to claim 5, all limitations of claim 3 apply in which a modified Etleb in view of Nourani further teaches the at least one processor collects the sensing data measured for a second time (Nourani: see paragraph 0071, the module can show statistics of sensors data that includes but not limited to maximum, minimum, average and variance which means the sensor data is acquired more than once) and obtains the statistical sensing data for each sensor by calculating one value among an average value, a mode value, and a median value of the collected sensing data (Nourani: see paragraph 0071, the module can show statistics of sensors data that includes but not limited to maximum, minimum, average and variance).

With respect to claim 6, all limitations of claim 5 apply in which a modified Etleb in view of Nourani further teaches the at least one processor determines each time period as a stabilized period or a transition period (Nourani: see paragraph 0091 and Table V, each time duration shows a different period either posture has been changed which would be a transition period or posture has not changed which would be a stable period) and acquires the statistical sensing data when the stabilized period is reached after it is determined that the posture is changed (Nourani: see paragraph 0071, posture classification results in limb detection and mobility of patient being captured and pictured for any time span of interest by reporting the exact average and maximum time between turns), the stabilized period being a period during which a difference between a value of the sensing data measured in a previous period and a value of the sensing data measured in a current period is less than a second threshold value or a first threshold ratio (Nourani: see paragraph 0091, when there is no movement or posture has not changed then the pressure sensors show a red color), the transition period being a period during which the difference between the value of the sensing data measured in the previous period and the value of the sensing data measured in the current period is equal to or greater than the second threshold value or the first threshold ratio (Nourani: see paragraph 0091, when there has been movement or posture has changed then the pressure sensors do not show a red color).

With respect to claim 7, all limitations of claim 2 apply in which a modified Etleb in view of Nourani further teaches the at least one processor determines the posture of the user by inputting one piece of the statistical sensing data into the first trained model (Nourani: see paragraph 0048-0049 and Fig. 4, a training set of images are processed for an algorithm to classify a patient’s posture; and see Fig. 2 the training data goes to preprocessing and statistical analysis before posture detection), and the at least one processor identifies the user by inputting a series of pieces of the statistical sensing data into the second trained model (Nourani: see paragraph 0048-0049 and Fig. 4, a pressure image of the user is processed for an algorithm to classify a patient’s limbs; and see Fig. 2, the sensor data goes to preprocessing and statistical analysis before posture detection).

With respect to claim 8, all limitations of claim 2 apply in which Etlub further discloses an output unit (see paragraph 0075, the output of the plurality of sensors may be used to create mapping systems) operatively connected to the at least one processor and configured to include a display unit (see paragraph 0138, data visualizations can be displayed through a variety of interfaces).
	Etleb does not disclose wherein the at least one processor displays at least one piece of information selected from among the identified user, the determined posture of the user, and the statistical sensing data on the display unit.
	Nourani teaches displaying at least one piece of information selected from among the identified user, the determined posture of the user and the statistical sensing data (see paragraph 0071, visualization and summary report of the data that is collected and processed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Etleb with the teachings of Nourani to display information because it would have resulted in the predictable result of allowing data to be communicated effectively to caregivers for monitoring posture (Nourani: see paragraph 0071). 

With respect to claim 9, all limitations of claim 2 apply in which Etleb further discloses a memory unit (see paragraph 0051, data storage system include volatile memory or non-volatile memory) operatively connected to the at least one processor.
	Etleb does not disclose wherein the at least one processor generates and stores a two-dimensional image in a memory unit, the two-dimensional image being configured such that an x axis represents passage of time, an y axis represents each of the plurality of sensors, and each point at x and y coordinates represents the statistical sensing data of a corresponding one of the plurality of sensors, the statistical sensing data being displayed in colors or in grayscales according to the values thereof.
	Nourani teaches a two-dimensional image (see paragraph 0071, data is shown in color coded graph) configured such that an x axis represents passage of time (see paragraph 0094 and Fig. 15A, x axis is time), an y axis represents each of the plurality of sensors (see paragraph 0094 and Fig. 15A, y axis represents the stress accumulation based on pressures detected by the sensors), and each point at x and y coordinates represents the statistical sensing data of a corresponding one of the plurality of sensors (see paragraph 0094, the graph is derived from the processed data), the statistical sensing data being displayed in colors or in grayscales according to the values thereof (see paragraph 0094 and Fig. 15A, the graph is displayed in colors, green, yellow and red).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Etleb with the teachings of Nourani to store a two-dimensional image because it would have resulted in the predictable result of allowing data to be communicated effectively to caregivers for monitoring posture (Nourani: see paragraph 0071).

With respect to claim 10, all limitations of claim 2 apply in which Etlub further discloses
the electronic device further comprises a communication unit (see paragraph 0051, communication interface) operatively connected to the at least one processor, the at least one processor communicates with an external artificial intelligence server (see paragraph 0073, artificial intelligence engine can be used), through the communication unit.
Etleb does not disclose the at least one processor performs at least a portion of functions of the first trained model and/or at least a portion of functions of the second trained model in conjunction with the artificial intelligence server.
	Nourani teaches a first trained model (see paragraph 0048-0049 and Fig. 4, a training set of images are processed for an algorithm to classify a patient’s posture) and a second trained model (see paragraph 0048-0049 and Fig. 4, a pressure image of the user is processed for an algorithm to classify a patient’s limbs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Etleb with the teachings of Nourani to perform functions of models with an artificial intelligence server because it would have resulted in the predictable result of increasing speed of functionality (Nourani: see paragraph 0081) to identify posture with greater accuracy (Nourani: see paragraph 0081).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nourani (US 20130090571 A1) in view of Etleb (US 20190175100 A1).

With respect to claim 11, Nourani discloses
An operation method (see paragraph 0009, method of monitoring), the method comprising: 
acquiring sensing data measured by each of a plurality of sensors (see Fig. 2, sensor data goes to the server for data collection and monitoring; and see Fig. 3, pressure sensor array); 
determining whether a posture of a user is changed on the basis of the sensing data (see paragraph 0035, a time stamped pressure distribution image is constructed to facilitate body part identification and posture detection and classification; and see Fig. 3, pressure image);
acquiring statistical sensing data by statistically processing the sensing data when it is determined that the posture is changed (see Fig. 2, the sensor data from the server and storage goes to preprocessing and statistical analysis; see Fig. 3 pre-processing); and 
identifying a user and determining a posture of the user on the basis of the statistical sensing data (see Fig. 2, after pre-processing and statistical analysis, posture detection of a user is done; and see Fig. 3, body posture detection and limb detection of the user is identified).
	Nourani does not disclose an electronic device to which artificial intelligence technology is applied.
	Etleb teaches an electronic device to which artificial intelligence technology is applied (see paragraph 0051, programable computers; and see paragraph 0073, artificial intelligence engine can be used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nourani with the teachings of Etleb by applying artificial intelligence technology because it would have resulted in the predictable result of subsidizing data imputation (Etleb: see paragraph 0125) and including high tolerance in cases of malfunction of hardware.

With respect to claim 12, all limitations of claim 11 apply in which a modified Nourani in view of Etleb further teaches the identifying of the user and determining the posture of the user comprises: 
executing at least one function of a first trained model to which artificial intelligence technology is applied to determine the posture of the user (Nourani: see paragraph 0048-0049 and Fig. 4, a training set of images are processed for an algorithm to classify a patient’s posture); 
executing at least one function of a second trained model to which the artificial intelligence technology is applied to identify the user (Nourani: see paragraph 0048-0049 and Fig. 4, a pressure image of the user is processed for an algorithm to classify a patient’s limbs); and 
using the statistical sensing data as input data for the first trained model and the second trained model (see Fig. 2, preprocessing and statistically analysis of sensor data occurs first and then that data is sent to the posture detection processing steps).

With respect to claim 13, all limitations of claim 12 apply in which a modified Nourani in view of Etleb further teaches the acquiring of the sensing data measured by each of the plurality of sensors comprises periodically acquiring the sensing data corresponding to each of the plurality of sensors at a first time interval (Nourani: see paragraph 0047, model is based on pressure data for a time interval reported by all sensors in a particular area; and see Fig. 9, the data is recorded over a period of time), and the determining of whether the posture is changed on the basis of the sensing data comprises determining that the posture is changed when a difference between a value of the sensing data measured in a current period and a value of the sensing data measured in a previous period, of each of at least a portion of the plurality of sensors is equal to or greater than a first threshold value (Nourani: see paragraph 0071, posture classification results in limb detection and mobility of patient being captured and pictured for any time span of interest by reporting the exact average and maximum time between turns; and see paragraph 0090, threshold levels are set depending on the user; and see paragraph 0047, the maximum average pressure is used to formulate the stress recovery threshold).

With respect to claim 14, all limitations of claim 13 apply in which a modified Nourani in view of Etleb further teaches the number of the at least a portion of the plurality of sensors is half or more than half a total number of the plurality of sensors (Nourani: see paragraph 0094 and Fig. 14A, the sensors that denote a color show a patient has been in that spot for a longer duration of time as compared to the larger number of sensors in total for example 2048), and the first threshold value is ⅕ times a maximum value that can be measured as the value of the sensing data (Nourani: see paragraph 0047, the maximum average pressure is used to formulate the stress recovery threshold; and see paragraph 0090, the first threshold value corresponds to reddened regions which as seen in Fig. 14A is less than 1/5 times the maximum).

With respect to claim 15, all limitations of claim 13 apply in which a modified Nourani in view of Etleb further teaches the acquiring of the statistical sensing data by statistically processing the sensing data comprises: 
collecting the sensing data for a second time (Nourani: see paragraph 0071, the module can show statistics of sensors data that includes but not limited to maximum, minimum, average and variance which means the sensor data is acquired more than once); and 
calculating one value among an average value, a mode value, and a median value of the collected sensing data, thereby acquiring the statistical sensing data for each of the plurality of sensors (Nourani: see paragraph 0071, the module can show statistics of sensors data that includes but not limited to maximum, minimum, average and variance).

With respect to claim 16, all limitations of claim 15 apply in which Nourani further discloses determining each time period as a stabilized period or a transition period (Nourani: see paragraph 0091 and Table V, each time duration shows a different period either posture has been changed which would be a transition period or posture has not changed which would be a stable period), the stabilized period being a period during which a difference between a value of the sensing data measured in a previous period and a value of the sensing data measured in a current period is less than a second threshold value or a first threshold ratio (Nourani: see paragraph 0091, when there is no movement or posture has not changed then the pressure sensors show a red color), the transition period being a period during which the difference between the value of the sensing data measured in the previous period and the value of the sensing data measured in the current period is equal to or greater than the second threshold value or the first threshold ratio (Nourani: see paragraph 0091, when there has been movement or posture has changed then the pressure sensors do not show a red color), wherein the acquiring of the statistical data by statistically processing the sensing data comprises acquiring the statistical sensing data when the stabilized period is reached when it is determined that the posture is changed (Nourani: see paragraph 0071, posture classification results in limb detection and mobility of patient being captured and pictured for any time span of interest by reporting the exact average and maximum time between turns).

With respect to claim 17, all limitations of claim 12 apply in which Nourani further discloses the identifying of the user and determining of the posture of the user on the basis of the statistical sensing data comprise: 
determining the posture of the user by inputting one piece of the statistical sensing data into the first trained model (Nourani: see paragraph 0048-0049 and Fig. 4, a training set of images are processed for an algorithm to classify a patient’s posture; and see Fig. 2 the training data goes to preprocessing and statistical analysis before posture detection); and 
identifying the user by inputting a series of pieces of the statistical sensing data into the second trained model (Nourani: see paragraph 0048-0049 and Fig. 4, a pressure image of the user is processed for an algorithm to classify a patient’s limbs; and see Fig. 2, the sensor data goes to preprocessing and statistical analysis before posture detection).

With respect to claim 18, all limitations of claim 12 apply in which Nourani further discloses displaying the identified user, the posture of the identified user, and/or the statistical sensing data (see paragraph 0071, visualization and summary report of the data that is collected and processed) 
Nourani does not disclose a display unit.
Etleb teaches a display unit (see paragraph 0138, data visualizations can be displayed through a variety of interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nourani with the teachings of Etleb to display information on a display unit because it would have resulted in the predictable result of allowing data to be visualized as associated with the user (Etleb: see paragraph 0138).

With respect to claim 19, all limitations of claim 12 apply in which Nourani further discloses
generating a two-dimensional image (see paragraph 0071, data is shown in color coded graph)  in which an x axis represents passages of time (see paragraph 0094 and Fig. 15A, x axis is time), a y axis represents the plurality of sensors (see paragraph 0094 and Fig. 15A, y axis represents the stress accumulation based on pressures detected by the sensors), and each point at x and y coordinates represents the statistical sensing data (see paragraph 0094, the graph is derived from the processed data) expressed in colors or in grayscales for each of the plurality of sensors (see paragraph 0094 and Fig. 15A, the graph is displayed in colors, green, yellow and red).
Nourani does not disclose storing in a memory unit.
Etleb teaches a memory unit (see paragraph 0051, data storage system including volatile memory or non-volatile memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nourani with the teachings of Etleb by adding memory unit because it would have resulted in the predictable result of storing data to be read on a computer device (see paragraph 0305).

With respect to claim 20, all limitations of claim 12 apply in which Nourani further discloses a first trained model (see paragraph 0048-0049 and Fig. 4, a training set of images are processed for an algorithm to classify a patient’s posture) and a second trained model (see paragraph 0048-0049 and Fig. 4, a pressure image of the user is processed for an algorithm to classify a patient’s limbs).
	Nourani does not disclose communicating with an external artificial intelligence server; and
performing at least one function of the first trained model and/or at least one function of the second trained model in conjunction with the artificial intelligence server.
	Etleb teaches communicating with an external artificial intelligence server (see paragraph 0073, artificial intelligence engine can be used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nourani with the teachings of Etleb by communicating with an external artificial intelligence server and performing functions of the model with the external artificial intelligence server because it would have resulted in the predictable result of increasing speed of processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791